Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 1 of 47 Page ID
                                 #:1181




                              Exhibit A
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 2 of 47 Page ID
                                 #:1182



 1   Michael S. Elkin (pro hac vice)
                                   Jennifer A. Golinveaux (SBN: 203056)
     melkin@winston.com            jgolinveaux@winston.com
 2   WINSTON & STRAWN LLP          Thomas J. Kearney (SBN: 267087)
     200 Park Avenue               tkearney@winston.com
 3   New York, NY 10166            WINSTON & STRAWN LLP
     Telephone: (212) 294-6700     101 California Street, 35th Floor
 4   Facsimile: (212) 294-4700     San Francisco, CA 94111
                                   Telephone: (415) 591-1000
 5   Erin R. Ranahan (SBN: 235286) Facsimile: (415) 591-1400
     eranahan@winston.com
 6   WINSTON & STRAWN LLP
     333 S. Grand Avenue
 7   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
 8   Facsimile: (213) 615-1750
 9   Attorneys for Defendant
     CLOUDFLARE, INC.
10
11
                            UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13
                           WESTERN DIVISION—LOS ANGELES
14
15
     DENIECE WAIDHOFER, an                     Case No. 2:20-cv-06979-FMO-AS
16   individual; MARGARET
     MCGEHEE, an individual; and
17   RYUU LAVITZ, LLC, a                       DEFENDANT CLOUDFLARE, INC.’S
     Massachusetts limited liability           OBJECTIONS AND RESPONSES TO
18   company,                                  PLAINTIFF’S FIRST SET OF
                                               REQUESTS FOR PRODUCTION (NOS.
19                 Plaintiffs,                 1-9)
20         vs.
21   CLOUDFLARE, INC., a Delaware
     corporation; BANGBROS.COM,
22   INC., a Florida corporation;
     SONESTA TECHNOLOGIES,
23   INC., a Florida corporation; MULTI
     MEDIA LLC, a California limited
24   liability company; CRAKMEDIA
     INC., a Canadian corporation; and
25   JOHN DOES 1-21,
26                 Defendants.
27
28

                      CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                 FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                       APP. 001
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 3 of 47 Page ID
                                 #:1183



 1                             PRELIMINARY STATEMENT
 2         Pursuant to Federal Rules of Civil Procedure (“FRCP”) 26 and 34, Defendant
 3   Cloudflare, Inc. (“Cloudflare”) hereby provides its responses to the First Set of
 4   Requests for Production served by Plaintiff Deniece Waidhofer (“Plaintiff”).
 5         Cloudflare has not completed its investigation of the facts related to this case,
 6   discovery, or its preparation for trial. Accordingly, the following responses are based
 7   solely upon the information presently available to and specifically known to
 8   Cloudflare. It is anticipated that further discovery, independent investigation, legal
 9   research, and analysis may supply additional facts and establish entirely new factual
10   conclusions and legal contentions, all of which may lead to the discovery of additional
11   information, thereby resulting in additions to, changes in, and variations from these
12   responses. Cloudflare responds without prejudice to its right and obligation to
13   supplement its responses hereto.
14         Cloudflare objects to each request to the extent that it seeks information
15   protected by the attorney-client privilege, the work product doctrine and/or any other
16   applicable privilege. Cloudflare will not disclose such information. Any inadvertent
17   disclosure of such information shall not be deemed a waiver of the attorney-client
18   privilege, the attorney work product doctrine, or any other applicable privilege or
19   immunity recognized by statute or case law.
20    CLOUDFLARE’S OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS
21      1. Cloudflare objects to Plaintiff’s Definitions and Instructions to the extent they
22   purport to impose any requirement or discovery obligation on Cloudflare other than
23   those set forth in the Federal Rules of Civil Procedure and the applicable rules of this
24   Court, and to the extent they purport to require Cloudflare to object, respond, or
25   produce documents before the time provided by the Federal Rules of Civil Procedure,
26   the Local Rules, and applicable orders of this Court. Cloudflare will respond as and to
27   the extent required by such Rules and orders.
28

                                                 1
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                          APP. 002
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 4 of 47 Page ID
                                 #:1184



 1      2. Cloudflare further objects to Plaintiff’s Definitions to the extent they purport to
 2   define terms not used in any of Plaintiff’s requests. Cloudflare reserves the right to
 3   specifically object to any term defined in Plaintiff’s definitions that is used in a later
 4   discovery request.
 5      3. Pursuant to Fed. R. Civ. P. 26(b)(2)(B), Cloudflare objects to all Definitions,
 6   Instructions, and Requests to the extent that they require Cloudflare to restore and/or
 7   search data sources that are not reasonably accessible or to merge data from multiple
 8   sources on the grounds that such Definitions, Instructions, and Requests would subject
 9   Cloudflare to undue burden and expense.
10      4. Cloudflare objects to the Requests to the extent that they seek private, business
11   confidential, proprietary, commercially sensitive, or personal information, including
12   information as to which Cloudflare owes a duty of confidentiality to a third party. Any
13   such information disclosed to Plaintiff shall be pursuant to a protective order to be
14   agreed upon by and between Cloudflare, Plaintiff, and/or any affected third party.
15      5. Cloudflare objects to the Requests to the extent that they seek discovery of
16   information protected from disclosure by the attorney-client privilege, the attorney
17   work-product doctrine, third-party confidentiality obligations, or any other applicable
18   privilege or immunity. Cloudflare further objects to the Instructions, Definitions, and
19   Requests to the extent that they seek to impose a burden for providing information
20   related to protected documents and information beyond the Federal Rules of Civil
21   Procedure, applicable local rules or other laws, orders, rulings or instructions of this
22   Court
23      6. Cloudflare objects to the Requests to the extent they purport to require
24   Cloudflare to disclose information that infringes on any individual’s right of privacy
25   or that Cloudflare is not permitted to produce under applicable law, whether under the
26   United States or any state constitution, federal or state statute, regulation, or common
27   law, treaty or international law, the positive law or common law of any applicable
28   jurisdiction, or otherwise.
                                                  2
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                 FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                           APP. 003
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 5 of 47 Page ID
                                 #:1185



 1      7. Cloudflare objects to the definitions of “You,” “Your,” “Defendant” and
 2   “Cloudflare” as vague and ambiguous, overbroad, and unduly burdensome, and to the
 3   extent it purports to require Cloudflare to produce documents or information outside
 4   of Cloudflare’s possession, custody, or control. Cloudflare further objects to the
 5   definition of these terms to the extent they purport to call for information,
 6   documentation, or things protected by the attorney-client privilege, the work product
 7   doctrine, or any other applicable privilege or immunity, including the common interest
 8   doctrine. To the extent such information is inadvertently produced, Plaintiff has not
 9   authorized such production, and no waiver of any privilege shall be inferred from it.
10   To the extent a response is required for discovery requests concerning these terms
11   Cloudflare will respond consistent with and in compliance with its obligations under
12   the Federal Rules of Civil Procedure.
13      8. Cloudflare objects to the definitions of “Person” and “Persons” as vague and
14   ambiguous, overbroad, and unduly burdensome, to the extent they purport to include a
15   Person’s “agents, representatives, employees, officers and directors and anyone else
16   acting on its, his or her behalf, pursuant to its, his or her authority or subject to its, his
17   or her control.” Cloudflare will give the term “Person” its ordinary legal meaning,
18   consistent with and in compliance with Cloudflare’s obligations under the Federal
19   Rules of Civil Procedure.
20      9. Cloudflare objects to the definition of “Thothub” as vague and ambiguous, and
21   overbroad and unduly burdensome, in particular as to the undefined compound term
22   “its related forums, URLs, and web domains.” Cloudflare will interpret the term
23   “Thouthub” to mean the Thothub.tv website.
24      10.Cloudflare objects to the definition of “Document” or “Documents” to the
25   extent they exceed the definition and usage of the term “documents” in Federal Rule
26   of Civil Procedure 34, which draws a distinction between the terms “documents” and
27   “electronically stored information.” Cloudflare will interpret the terms “documents”
28   and “document” as they are defined by Federal Rule of Civil Procedure 34.
                                                   3
                      CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                  FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                             APP. 004
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 6 of 47 Page ID
                                 #:1186



 1      11.Cloudflare objects to the definition of “Takedown Notices” as vague and
 2   ambiguous, overbroad, and unduly burdensome, including because it purports to
 3   define the term “Takedown Notices” as including “any notices,” but fails to define the
 4   term “notices.” Cloudflare further objects that the term “Takedown Notices” is vague
 5   and ambiguous on its face, and generally inapplicable to Cloudflare, because
 6   Cloudflare generally lacks the ability to “take down,” remove, or delete content from
 7   third party websites, servers, or the Internet generally. Cloudflare will interpret the
 8   term “Takedown Notices” as referring to notices of claimed copyright infringement,
 9   submitted to Cloudflare by rightsholders or their agents, that purport to identify to
10   allegedly infringing content available on the Internet.
11      12.Cloudflare objects to the definition of “Communication” or “Communications”
12   as overbroad and unduly burdensome, including to the extent it exceeds the definition
13   and usage of the term “documents” in Federal Rule of Civil Procedure 34, and
14   including to the extent it purports to cover documents or information in the
15   possession, custody or control of third parties or that is publicly available or otherwise
16   equally available to Plaintiff, and in particular to the extent it purports to include
17   “statements, media releases, magazine and newspaper articles, and video and audio
18   transmissions.”
19                   RESPONSES TO REQUESTS FOR PRODUCTION
20   REQUEST FOR PRODUCTION NO. 1:
21         All documents, communications, and things containing the term “Thothub” or
22   “Thot hub” or “Thothub.tv”.
23   RESPONSE TO REQUEST NO. 1:
24         Cloudflare reiterates and incorporates its objections to Plaintiff’s definitions as
25   stated above. Cloudflare objects that this request is vague and ambiguous, including
26   because the term “Thothub” in this request is inconsistent with the way it is defined in
27   Plaintiff’s Definitions. Cloudflare further objects to this request as overbroad and
28   unduly burdensome, as not proportional to the needs of this case in light of the factors
                                                  4
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                 FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                              APP. 005
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 7 of 47 Page ID
                                 #:1187



 1   set forth in Fed. R. Civ. P. 26(b)(1), and as outside the scope of permissible discovery
 2   because it lacks relevance to any claim or defense currently at issue in this case. The
 3   mere fact that a document “contain[s]” a term does not make it relevant, and the
 4   request fails to describe with reasonable particularity the relevant items or category of
 5   items to be produced. Cloudflare further objects to this request to the extent it purports
 6   to require production of documents protected from disclosure by the attorney-client
 7   privilege, the attorney work-product doctrine, third-party confidentiality obligations,
 8   or any other applicable privilege or immunity. Cloudflare further objects to this
 9   request because it is not reasonably limited as to time, and objects to the extent the
10   request seeks information outside any period relevant to any party's claim or defense.
11   To the extent a response is required, Cloudflare will limit its response to the period
12   from June 6, 2018 through the filing of the Complaint.
13   REQUEST FOR PRODUCTION NO. 2:
14         All agreements between Cloudflare and the operators or purported operators of
15   Thothub.
16   RESPONSE TO REQUEST NO. 2:
17         Cloudflare reiterates and incorporates its objections to Plaintiff’s definitions as
18   stated above. Cloudflare objects that the term “Thothub” is vague and ambiguous, and
19   overbroad and unduly burdensome. Pursuant to its objections, Cloudflare interprets
20   the term “Thothub” to refer to the thothub.tv website. Cloudflare further objects that
21   the undefined term “operators or purported operators of Thothub” is vague and
22   ambiguous, and overbroad and unduly burdensome. Cloudflare further objects that the
23   term “agreements” is vague and ambiguous, and overbroad and unduly burdensome.
24   Cloudflare will interpret that term to the best of its ability. Cloudflare further objects
25   to this request because it is not reasonably limited as to time, and objects to the extent
26   the request seeks information outside any period relevant to any party's claim or
27   defense. To the extent a response is required, Cloudflare will limit its response to the
28   period from June 6, 2018 through the filing of the Complaint. Cloudflare further
                                                  5
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                 FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                           APP. 006
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 8 of 47 Page ID
                                 #:1188



 1   objects to this request to the extent it seeks information or documents that are in the
 2   possession, custody or control of third parties.
 3         Notwithstanding, and subject to and without waiving its objections, Cloudflare
 4   will produce responsive non-privileged, non-work product documents constituting
 5   agreements between Cloudflare and the operators of the thothub.tv website that it
 6   locates in its possession, custody or control after a reasonably diligent search.
 7   REQUEST FOR PRODUCTION NO. 3:
 8         All analytics and metrics provided to the operators or purported operators of
 9   Thothub, including analytics snapshot e-mail reports, DNS queries, and all reports
10   regarding the number of unique visitors, total requests, percent cached, total data
11   served, and data cached as shown in Cloudflare’s account dashboard.
12   RESPONSE TO REQUEST NO. 3:
13         Cloudflare reiterates and incorporates its objections to Plaintiff’s definitions as
14   stated above. In particular, Cloudflare objects that the term “Thothub” is vague and
15   ambiguous; pursuant to its objections, Cloudflare interprets the term to refer to the
16   thothub.tv website. Cloudflare also objects that the undefined terms “operators or
17   purported operators of Thothub,” “analytics,” “metrics,” “provided,” “analytics
18   snapshot e-mail reports,” “total requests,” “percent cached,” and “Cloudflare’s
19   account dashboard” are vague and ambiguous, and overbroad and unduly
20   burdensome. Cloudflare will interpret those terms to the best of its ability. Cloudflare
21   further objects to this request as overbroad and unduly burdensome, including because
22   it seeks documents or information not proportional to the needs of this case in light of
23   the factors set forth in Fed. R. Civ. P. 26(b)(1), and as outside the scope of permissible
24   discovery because it lacks relevance to any claim or defense currently at issue in this
25   case, and to the extent it seeks information or documents outside of Cloudflare’s
26   possession, custody, or control, or in a third party’s possession, custody, or control.
27   Cloudflare further objects to this request for “[a]ll” analytics and metrics to the extent
28   it purports to require Cloudflare to produce the same electronically stored information
                                                 6
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                 FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                           APP. 007
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 9 of 47 Page ID
                                 #:1189



 1   in more than one form. Cloudflare will produce electronically stored information, if
 2   any, as and to the extent required by Fed. R. Civ. P. 34(b)(2)(E)(iii). Cloudflare
 3   further objects to this request to the extent it seeks electronically stored information
 4   that is not reasonably accessible because of undue burden or cost. Cloudflare further
 5   objects to this request because it is not reasonably limited as to time, and to the extent
 6   the request seeks information outside any period relevant to any party's claim or
 7   defense. To the extent a response is required, Cloudflare will limit its response to the
 8   period from June 6, 2018 through the filing of the Complaint.
 9         Notwithstanding, and subject to and without waiving its objections, Cloudflare
10   will produce responsive non-privileged, non-work product documents, if any,
11   sufficient to show the requested information concerning the thothub.tv website, to the
12   extent it locates such documents in its possession, custody or control after a
13   reasonably diligent search.
14   REQUEST FOR PRODUCTION NO. 4:
15         All Takedown Notices Cloudflare has received relating to Thothub or any
16   Thothub URL.
17   RESPONSE TO REQUEST NO. 4:
18         Cloudflare reiterates and incorporates its objections to Plaintiff’s definitions as
19   stated above. In particular, Cloudflare objects that the term “Thothub” is vague and
20   ambiguous; pursuant to its objections, Cloudflare interprets the term to refer to the
21   thothub.tv website. Cloudflare further objects that the undefined term “any Thothub
22   URL” is vague and ambiguous to the extent it is not redundant with the term
23   “Thothub,” and Cloudflare will interpret that term to refer to a URL located on the
24   Thothub.tv website. Cloudflare further objects that the term “Takedown Notices” is
25   vague and ambiguous, and overbroad and unduly burdensome, for the reasons stated
26   in Cloudflare’s General Objections above, and will interpret that term to the best of its
27   ability. Cloudflare further objects to this request because it is not reasonably limited as
28   to time, and objects to the extent the request seeks information outside any period
                                                  7
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                 FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                          APP. 008
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 10 of 47 Page ID
                                  #:1190



 1   relevant to any party's claim or defense. To the extent a response is required,
 2   Cloudflare will limit its response to the period from June 6, 2018 through the filing of
 3   the Complaint. Cloudflare further objects to this request for “[a]ll” notices to the
 4   extent it purports to require Cloudflare to produce the same electronically stored
 5   information in more than one form. Cloudflare will produce electronically stored
 6   information, if any, as and to the extent required by Fed. R. Civ. P. 34(b)(2)(E)(iii).
 7         Notwithstanding, and subject to and without waiving its objections, Cloudflare
 8   will produce responsive non-privileged, non-work product documents sufficient to
 9   show notices of claimed copyright infringement that were submitted to Cloudflare by
10   rightsholders or their agents and that refer to allegedly infringing content on the
11   thothub.tv website, to the extent it locates such documents in its possession, custody
12   or control after a reasonably diligent search.
13   REQUEST FOR PRODUCTION NO. 5:
14         All communications between Cloudflare and any person acting or purporting to
15   act on behalf of Thothub.
16   RESPONSE TO REQUEST NO. 5:
17         Cloudflare reiterates and incorporates its objections to Plaintiff’s definitions as
18   stated above. In particular, Cloudflare objects that the term “Thothub” is vague and
19   ambiguous; pursuant to its objections, Cloudflare interprets the term to refer to the
20   thothub.tv website. Cloudflare further objects that, as Plaintiff concedes, “Thothub is
21   not a legal person … and instead was simply a web domain entity[.]” Dkt. No. 67 at
22   2:12-15. As such, it appears impossible that any person could have been “acting or
23   purporting to act on behalf of Thothub.” Even if it were possible, Cloudflare lacks the
24   ability to determine whether any person was “acting … on behalf of Thothub,” and on
25   that basis further objects that this request is vague and ambiguous, and overbroad and
26   unduly burdensome. Cloudflare further objects to this request because it is not
27   reasonably limited as to time, and objects to the extent the request seeks information
28   outside any period relevant to any party's claim or defense. To the extent a response is
                                                 8
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                 FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                            APP. 009
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 11 of 47 Page ID
                                  #:1191



 1   required, Cloudflare will limit its response to the period from June 6, 2018 through the
 2   filing of the Complaint.
 3         Notwithstanding, and subject to and without waiving its objections, Cloudflare
 4   will produce responsive non-privileged, non-work product communications, if any,
 5   concerning the thothub.tv website, to the extent it locates such documents in its
 6   possession, custody or control after a reasonably diligent search.
 7   REQUEST FOR PRODUCTION NO. 6:
 8         All records reflecting payments Cloudflare has received for services provided in
 9   relation to Thothub.
10   RESPONSE TO REQUEST NO. 6:
11         Cloudflare reiterates and incorporates its objections to Plaintiff’s definitions as
12   stated above. In particular, Cloudflare objects that the term “Thothub” is vague and
13   ambiguous; pursuant to its objections, Cloudflare interprets the term to refer to the
14   thothub.tv website. Cloudflare further objects that the undefined terms “services” and
15   “services provided in relation to Thothub” are vague and ambiguous, and overbroad
16   and unduly burdensome. Cloudflare will interpret those terms to the best of its ability.
17   Cloudflare further objects to this request because it is not reasonably limited as to
18   time, and objects to the extent the request seeks information outside any period
19   relevant to any party's claim or defense. To the extent a response is required,
20   Cloudflare will limit its response to the period from June 6, 2018 through the filing of
21   the Complaint. Cloudflare further objects to this request for “[a]ll” records as
22   overbroad and unduly burdensome, as not proportional to the needs of this case in
23   light of the factors set forth in Fed. R. Civ. P. 26(b)(1), and to the extent it purports to
24   require Cloudflare to produce the same electronically stored information in more than
25   one form. Cloudflare will produce electronically stored information, if any, as and to
26   the extent required by Fed. R. Civ. P. 34(b)(2)(E)(iii).
27         Notwithstanding, and subject to and without waiving its objections, Cloudflare
28   will produce responsive non-privileged, non-work product documents sufficient to
                                                  9
                      CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                  FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                            APP. 010
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 12 of 47 Page ID
                                  #:1192



 1   show payments it received for services it provided for the thothub.tv website, to the
 2   extent it locates such documents in its possession, custody or control after a
 3   reasonably diligent search.
 4   REQUEST FOR PRODUCTION NO. 7:
 5         Server logs for any servers in Cloudflare’s possession, custody, or control
 6   located in or around Dallas, Texas that hosted, stored, copied, cached, or distributed
 7   any content available on Thothub. For purposes of this request only, the relevant dates
 8   are from June 1, 2020 through July 31, 2020.
 9   RESPONSE TO REQUEST NO. 7:
10         Cloudflare reiterates and incorporates its objections to Plaintiff’s definitions as
11   stated above. Cloudflare further objects to this request as massively overbroad and
12   unduly burdensome, as not proportional to the needs of this case in light of the factors
13   set forth in Fed. R. Civ. P. 26(b)(1), and as outside the scope of permissible discovery
14   because it lacks relevance to any claim or defense currently at issue in this case.
15   Cloudflare further objects to this request to the extent it seeks discovery of
16   electronically stored information that is not reasonably accessible because of undue
17   burden or cost. Cloudflare further objects that the term “Thothub” is vague and
18   ambiguous; pursuant to its objections, Cloudflare interprets the term to refer to the
19   thothub.tv website. Cloudflare further objects that each of the undefined terms
20   “hosted, stored, copied, cached, or distributed” is vague and ambiguous, and
21   overbroad and unduly burdensome. Cloudflare will interpret those terms to the best of
22   its ability. Cloudflare further objects that during the relevant time, Cloudflare’s
23   servers did not “host[]” or “store[]” content from its customers’ websites, in the
24   ordinary technical meaning of those terms or as Plaintiff had defined them. Cloudflare
25   further objects that the term “content available on Thothub” is vague and ambiguous:
26   Cloudflare does not own or control the Thothub.tv website, and lacks the ability to
27   determine whether “content” was “available on Thothub.” Cloudflare further objects
28   that the undefined term “in or around Dallas, Texas” is vague and ambiguous, and
                                                 10
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                 FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                           APP. 011
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 13 of 47 Page ID
                                  #:1193



 1   overbroad and unduly burdensome. Cloudflare will interpret that term to the best of its
 2   ability.
 3   REQUEST FOR PRODUCTION NO. 8:
 4          Deposition transcripts of any current or former Cloudflare employee who was
 5   deposed in ALS or Mon Cheri Bridal.
 6   RESPONSE TO REQUEST NO. 8:
 7          Cloudflare reiterates and incorporates its objections to Plaintiff’s definitions as
 8   stated above. Cloudflare further objects that this request is outside the scope of
 9   permissible discovery because it lacks relevance to any claim or defense currently at
10   issue in this case and is not proportional to the needs of this case in light of the factors
11   set forth in Fed. R. Civ. P. 26(b)(1). Cloudflare further objects to this request to the
12   extent it improperly seeks to subvert the purpose of the Federal Rules, the Local
13   Rules, and/or the Court’s discovery or scheduling orders, by making an end-run
14   around the limits on depositions imposed by Rule 30(a)(2)(A)(i). Cloudflare further
15   objects to this request as overbroad and unduly burdensome, and as failing to describe
16   with reasonable particularity each item or category of items to be inspected.
17   REQUEST FOR PRODUCTION NO. 9:
18          Documents containing any identifying information, including name, date of
19   birth, social security number, credit card numbers, email addresses, physical
20   addresses, IP addresses, bank accounts, credit cards, or other information related to the
21   identity of any person acting or purporting to act on behalf of Thothub.
22   RESPONSE TO REQUEST NO. 9:
23          Cloudflare reiterates and incorporates its objections to Plaintiff’s definitions as
24   stated above. Cloudflare further objects to this request as vague and ambiguous, as
25   overbroad and unduly burdensome, as not proportional to the needs of this case in
26   light of the factors set forth in Fed. R. Civ. P. 26(b)(1), and as outside the scope of
27   permissible discovery because it lacks relevance to any claim or defense currently at
28   issue in this case. Cloudflare further objects that, as Plaintiff concedes, “Thothub is
                                                  11
                      CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                  FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                           APP. 012
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 14 of 47 Page ID
                                  #:1194



 1   not a legal person … and instead was simply a web domain entity[.]” Dkt. No. 67 at
 2   2:12-15. As such, it appears impossible that any person could have been “acting or
 3   purporting to act on behalf of Thothub.” Even if it were possible, Cloudflare lacks the
 4   ability to determine whether any person was “acting … on behalf of Thothub,” and on
 5   that basis further objects that this request is vague and ambiguous, and overbroad and
 6   unduly burdensome. Cloudflare further objects to this request to the extent it seeks
 7   information or documents that are in the possession, custody or control of third
 8   parties. Cloudflare further objects to the extent that this request purports to require
 9   Cloudflare to disclose information that infringes on any individual’s right of privacy
10   or that Cloudflare is not permitted to produce under applicable law, whether under the
11   United States or any state constitution, federal or state statute, regulation, or common
12   law, treaty or international law, the positive law or common law of any applicable
13   jurisdiction, or any binding agreement of any kind, including any terms of user, terms
14   of service, contract, license, policy, or otherwise. Cloudflare further objects to this
15   request because it is not reasonably limited as to time, and to the extent it seeks
16   information outside any period relevant to any party's claim or defense. To the extent
17   a response is required, Cloudflare will limit its response to the period from June 6,
18   2018 through the filing of the Complaint.
19
20   Dated: November 16, 2020                WINSTON & STRAWN LLP
21                                           By: /s/ Jennifer A. Golinveaux
                                                 Jennifer A. Golinveaux
22                                               Michael S. Elkin
                                                 Erin R. Ranahan
23                                               Thomas J. Kearney
                                                 Attorneys for Defendant
24                                               CLOUDFLARE, INC.
25
26
27
28
                                                 12
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                 FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                           APP. 013
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 15 of 47 Page ID
                                  #:1195



 1                                CERTIFICATE OF SERVICE
 2           United States District Court for the Central District of California
                           CASE NO. 2:20-CV-06979-FMO-AS
 3
 4         I am a resident of the State of California, over the age of eighteen years, and not
 5   a party to the within action. My business address is Winston & Strawn LLP, 101
 6   California Street, San Francisco, CA 94111. On November 16, 2020, I served the
 7   following document:
 8    DEFENDANT CLOUDFLARE, INC.’S OBJECTIONS AND RESPONSES TO
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION (NOS. 1-9)
 9
             by electronically transmitting a copy of the document listed above via
10           email to the addressees as set forth below, in accordance with the parties’
             agreement to be served electronically pursuant to Federal Rule of Civil
11           Procedure 5(b)(2)(E), or Local Rule of Court, or court order.
12             Robert H. Gruber                        Michael T Zeller
               rgruber@reitergruber.com                michaelzeller@quinnemanuel.com
13             Charles D. Reiter                       QUINN EMANUEL URQUHART &
               creiter@reitergruber.com                SULLIVAN, LLP
14             REITER GRUBER LLP                       865 South Figueroa Street, 10th Floor
               100 Wilshire Boulevard Suite 700        Los Angeles, California 90017-2543
15             Santa Monica, CA 90401
                                                       Attorneys for Defendants
16             Brett S. Rosenthal                      BangBros.com Inc. and
               brett.rosenthal@rm-firm.com             Multi Media, LLC
17             Joel W. Reese
               Joel.Reese@rm-firm.com
18             Joshua M. Russ
               josh.russ@rm-firm.com
19             Sean F. Gallagher
               sean.gallagher@rm-firm.com
20             REESE MARKETOS LLP
               750 North Saint Paul Street Suite 600
21             Dallas, TX 75201
22             Attorneys for Plaintiff
               Deniece Waidhofer
23
24
           I certify that under penalty of perjury under the laws of the United States of
25
     America that the foregoing is true and correct.
26
     Dated: November 16, 2020
27
                                              /s/ Leah Romm
28                                            Leah Romm
                                                   1
                     CLOUDFLARE, INC.’S OBJECTIONS & RESPONSES TO PLAINTIFF’S
                FIRST SET OF REQUESTS FOR PRODUCTION, CASE NO. 2:20-CV-06979-FMO-AS
                                                                                               APP. 014
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 16 of 47 Page ID
                                  #:1196




                               Exhibit B
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 17 of 47 Page ID
                                           #:1197




                 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                    Michael T. Zeller (Bar No. 196417)
                 2  michaelzeller@quinnemanuel.com
                 3  865  South Figueroa Street, 10th Floor
                   Los Angeles, California 90017-2543
                 4 Telephone: (213) 443-3000
                   Facsimile: (213) 443-3100
                 5
                 6 Attorney for Defendants
                   Multi Media, LLC and Sonesta Technologies, Inc.
                 7 (f/k/a BangBros.com Inc.)
                 8
                 9
                                          UNITED STATES DISTRICT COURT
               10
                                         CENTRAL DISTRICT OF CALIFORNIA
               11
                  DENIECE WAIDHOFER, an                           Case No. 2:20-cv-06979
               12 individual; MARGARET MCGEHEE,
                  an individual; and RYUU LAVITZ,
               13 LLC, a Massachusetts limited liability          DEFENDANT BANGBROS, INC.’S
                  company;                                        OBJECTIONS AND RESPONSES
               14                                                 TO PLAINTIFFS’ FIRST SET OF
                               Plaintiffs,                        REQUESTS FOR PRODUCTION
               15
                         vs.
               16
                  CLOUDFLARE, INC., a Delaware
               17 corporation; BANGBROS.COM, INC.,
                  a Florida corporation; SONESTA
               18 TECHNOLOGIES, INC., a Florida
                  corporation; BANGBROS, a
               19 California limited liability company;
                  CRAKMEDIA INC., a Canadian
               20 corporation; and JOHN DOES 1-21, as-
                  yet unidentified individuals,
               21
                                Defendants.
               22
               23
               24
               25
               26
               27
               28
                                                                -1-                          Case No. 2:20-cv-06979
06917-00008/12427892.2   DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                          APP. 015
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 18 of 47 Page ID
                                           #:1198




                 1                            PRELIMINARY STATEMENT
                 2        Pursuant to Federal Rules of Civil Procedure (“FRCP”) 26 and 34, Defendant
                 3 BangBros.com, Inc. (“BangBros”) hereby provides its responses to the First Set of
                 4 Requests for Production served by Plaintiff Deniece Waidhofer (“Plaintiff”). Multi
                 5 Media has not completed its investigation of the facts related to this case, discovery,
                 6 or its preparation for trial. Accordingly, the following responses are based solely
                 7 upon the information presently available to and specifically known to Multi Media.
                 8 Multi Media expects that further discovery, independent investigation, legal
                 9 research, and analysis may supply additional facts and/or establish new factual
               10 conclusions and legal contentions, all of which may lead to the discovery of
               11 additional information, thereby resulting in additions to, changes in, and variations
               12 from these responses. Multi Media responds without prejudice to its right and
               13 obligation to supplement its responses hereto. Multi Media objects to each request
               14 to the extent that it seeks information protected by the attorney-client privilege, the
               15 work product doctrine and/or any other applicable privilege. Multi Media will not
               16 disclose such information. Any inadvertent disclosure of such information shall not
               17 be deemed a waiver of the attorney-client privilege, the attorney work product
               18 doctrine, or any other applicable privilege or immunity recognized by statute or case
               19 law.
               20                                GENERAL OBJECTIONS
               21
               22         1.     BangBros objects to the Requests, and Plaintiff’s Definitions and
               23 Instructions that accompany them, to the extent that they seek to impose obligations
               24 and demands on BangBros greater than or more extensive than those required by the
               25 Federal Rules of Civil Procedure, the Local Rules of the United States District Court
               26 for the Central District of California, this Court’s orders and instructions, or any
               27 other applicable authority. BangBros will respond as and to the extent required by
               28 such Rules and orders.

                                                                 -2-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 016
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 19 of 47 Page ID
                                           #:1199




                 1        2.     BangBros objects to the Requests, and the Definitions and Instructions
                 2 that accompany them, to the extent that they seek information, documents, or things
                 3 protected by the attorney-client privilege, attorney work product immunity, or other
                 4 privilege or immunity, including the common interest doctrine. Such information,
                 5 documents, or things will not be provided in response to the Requests, and any
                 6 inadvertent disclosure thereof shall not be deemed a waiver of any privilege with
                 7 respect to such information or of any work product doctrine protections which may
                 8 attach thereto.
                 9        3.     BangBros objects to the time periods specified in the Requests, on the
               10 grounds that they are arbitrary, overly broad, unduly burdensome and are not
               11 proportional to the needs of the case, considering [Plaintiff’s] positions taken in this
               12 case and the factors provided by Fed. R. Civ. P. 26(b)(1), or are otherwise beyond
               13 the scope of permissible discovery.
               14         4.     BangBros further objects to Plaintiff’s Definitions to the extent they
               15 purport to define terms not used in any of Plaintiff’s requests. BangBros reserves the
               16 right to specifically object to any term defined in Plaintiff’s definitions that is used
               17 in a later discovery request.
               18         5.     BangBros’ decision to produce any requested document,
               19 notwithstanding the objectionable nature of any of the Requests themselves, is not:
               20 (a) a concession that the documents are relevant to this proceeding; (b) a waiver of
               21 the BangBros’ Objections Applicable to Each Request or the objections asserted in
               22 response to specific Requests; or (c) an agreement that requests for similar
               23 documents or information will be treated in a similar manner.
               24         6.     BangBros reserves the right to assert additional objections to these
               25 Requests as appropriate and to modify, supplement, or otherwise change or amend
               26 its objections and responses as new information is obtained, as legal determinations
               27 are made by the Court, or because the matter is pending further investigation and
               28

                                                                 -3-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 017
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 20 of 47 Page ID
                                           #:1200




                 1 discovery. The information contained in the BangBros’ responses and objections is
                 2 also subject to correction for omissions or errors.
                 3        7.     BangBros’ responses to the Requests are without waiver or limitation
                 4 of its right to object to the use any documents that BangBros produces on grounds
                 5 of competency, relevancy, materiality, privilege, admissibility as evidence for any
                 6 purpose, or any other ground, in any subsequent proceeding or hearing in, or the
                 7 trial of, this or any other action. Each response is without prejudice to, or waiver of,
                 8 any objection BangBros may make to any future use of such documents. BangBros
                 9 likewise reserves the right to object to other discovery requests involving or relating
               10 to the subject matter of any documents produced in response to these Requests.
               11         8.     BangBros objects to the Requests, and Plaintiff’s Definitions and
               12 Instructions that accompany them, to the extent that they are vague, ambiguous,
               13 unintelligible, overly broad, unduly burdensome, and seek information that is not
               14 relevant to the subject matter of this action nor proportional to the needs of the case.
               15 Where a term is vague or ambiguous, BangBros will respond based on its
               16 understanding of the term.
               17         9.     BangBros objects to the Requests, and Plaintiff’s Definitions and
               18 Instructions that accompany them, to the extent that they are not reasonably limited
               19 in time or geographic scope.
               20         10.    BangBros objects to the Requests, and Plaintiff’s Definitions and
               21 Instructions that accompany them, to the extent they seek information available
               22 through public sources or in the possession, custody, or control of Defendant.
               23         11.    BangBros objects to the definitions of “Person” and “Persons” as vague
               24 and ambiguous, overbroad, and unduly burdensome, to the extent they purport to
               25 include a Person’s “agents, representatives, employees, officers and directors and
               26 anyone else acting on its, his or her behalf, pursuant to its, his or her authority or
               27 subject to its, his or her control.” BangBros will give the term “Person” its ordinary
               28

                                                                 -4-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 018
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 21 of 47 Page ID
                                           #:1201




                 1 legal meaning, consistent with and in compliance with BangBros’ obligations under
                 2 the Federal Rules of Civil Procedure.
                 3        12.    BangBros objects to the definition of “Thothub” as vague and
                 4 ambiguous, and overbroad and unduly burdensome, in particular as to the undefined
                 5 compound term “its related forums, URLs, and web domains.” BangBros will
                 6 interpret the term “Thouthub” to mean the Thothub.tv website.
                 7        13.    BangBros objects to the definition of “Document” or “Documents” to
                 8 the extent they exceed the definition and usage of the term “documents” in Federal
                 9 Rule of Civil Procedure 34, which draws a distinction between the terms
               10 “documents” and “electronically stored information.” BangBros will interpret the
               11 terms “documents” and “document” as they are defined by Federal Rule of Civil
               12 Procedure 34.
               13
               14         14.    BangBros objects to the definition of “Communication” or
               15 “Communications” as overbroad and unduly burdensome, including to the extent it
               16 exceeds the definition and usage of the term “documents” in Federal Rule of Civil
               17 Procedure 34, and including to the extent it purports to cover documents or
               18 information in the possession, custody or control of third parties or that is publicly
               19 available or otherwise equally available to Plaintiff, and in particular to the extent it
               20 purports to include “statements, media releases, magazine and newspaper articles,
               21 and video and audio transmissions.”
               22                                        RESPONSES
               23
               24 REQUEST FOR PRODUCTION NO. 1:
               25         All documents, communications, and things containing the term “Thothub” or
               26 “Thot hub” or “Thothub.tv”.
               27
               28

                                                                 -5-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 019
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 22 of 47 Page ID
                                           #:1202




                 1 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
                 2         BangBros incorporates each of its General Objections by reference.
                 3 BangBros further object to this Request on the basis that it is vague and ambiguous,
                 4 particularly with respect to the term(s) and/or phrase(s) “Thothub” because it is
                 5 inconsistent with the way it is defined in Plaintiff’s definitions. BangBros further
                 6 objects to this Request on the grounds that it is overly broad, unduly burdensome,
                 7 and seeks information that is not relevant to the subject matter of this action nor
                 8 proportional to the needs of the case in light of the factors set forth in Fed. R. Civ. P.
                 9 26(b)(1), including to the extent that it does not describe with reasonable
               10 particularity the relevant items to be produced, nor does it specify a limited time
               11 period to which the request applies. BangBros further objects to the extent this
               12 Request seeks information outside any period relevant to any party’s claim or
               13 defense. BangBros further objects to this Request to the extent that it seeks
               14 production of documents and things that are protected by the attorney-client
               15 privilege, attorney work product immunity, or other privilege, immunity, or
               16 protection afforded by law.
               17          Subject to and without waiving the foregoing objections and General
               18 Objections above, BangBros will produce any responsive, relevant, and non-
               19 privileged documents that are within their possession, custody, or control and that
               20 are located after a reasonable search. BangBros reserves the right to supplement,
               21 amend, or revise their response to this Request, including upon further investigation.
               22
               23 REQUEST FOR PRODUCTION NO. 2:
               24          All documents, communications, and things relating to the terms and
               25 conditions of any agreement to advertise BangBros on Thothub.
               26
               27
               28

                                                                 -6-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 020
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 23 of 47 Page ID
                                           #:1203




                 1 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
                 2         BangBros incorporates each of its General Objections by reference.
                 3 BangBros further object to this Request on the basis that it is vague and ambiguous,
                 4 particularly with respect to the term(s) and/or phrase(s) “Thothub” and “agreement.”
                 5 BangBros further objects to this Request on the grounds that it is overly broad,
                 6 unduly burdensome, and seeks information that is not relevant to the subject matter
                 7 of this action nor proportional to the needs of the case in light of the factors set forth
                 8 in Fed. R. Civ. P. 26(b)(1), particularly to the extent that it does not describe with
                 9 reasonable particularity the relevant items to be produced. BangBros further objects
               10 to this Request on the grounds that it does not specify a limited time period to which
               11 the request applies, and BangBros objects to the extent this Request seeks
               12 information outside any period relevant to any party’s claim or defense. BangBros
               13 further objects to this Request to the extent that it seeks production of documents
               14 and things that are protected by the attorney-client privilege, attorney work product
               15 immunity, or other privilege, immunity, or protection afforded by law. BangBros
               16 further objects to this Request to the extent it seeks information or documents that
               17 are in the possession, custody, or control of third parties.
               18          Subject to and without waiving the foregoing objections and General
               19 Objections above, BangBros will produce any responsive, relevant, and non-
               20 privileged documents that are within their possession, custody, or control relating to
               21 the terms and conditions of any agreement to advertise BangBros on Thothub.
               22 BangBros reserves the right to supplement, amend, or revise their response to this
               23 Request, including upon further investigation.
               24
               25 REQUEST FOR PRODUCTION NO. 3:
               26          All communications between BangBros and CrakRevenue.
               27
               28

                                                                 -7-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 021
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 24 of 47 Page ID
                                           #:1204




                 1 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
                 2         BangBros incorporates each of its General Objections by reference.
                 3 BangBros further object to this Request on the basis that it is vague and ambiguous,
                 4 particularly with respect to the term(s) and/or phrase(s) “BangBros.” BangBros
                 5 further objects to this Request on the grounds that it is overly broad, unduly
                 6 burdensome, and seeks information that is not relevant to the subject matter of this
                 7 action nor proportional to the needs of the case in light of the factors set forth in
                 8 Fed. R. Civ. P. 26(b)(1), particularly to the extent that it does not describe with
                 9 reasonable particularity the relevant items to be produced. BangBros further objects
               10 to this Request on the grounds that it does not specify a limited time period to which
               11 the request applies, and BangBros objects to the extent this Request seeks
               12 information outside any period relevant to any party’s claim or defense. BangBros
               13 further objects to this Request to the extent that it seeks production of documents
               14 and things that are protected by the attorney-client privilege, attorney work product
               15 immunity, or other privilege, immunity, or protection afforded by law.
               16          BangBros will agree to meet and confer regarding this Request in order to
               17 reach an agreement on a more narrow and/or clarified request. BangBros reserves
               18 the right to supplement, amend, or revise its response to this Request as appropriate
               19 once a protective order is entered and BangBros’ objections are resolved.
               20
               21 REQUEST FOR PRODUCTION NO. 4:
               22          All agreements between BangBros and CrakRevenue.
               23
               24 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
               25          BangBros incorporates each of its General Objections by reference.
               26 BangBros further object to this Request on the basis that it is vague and ambiguous,
               27 particularly with respect to the term(s) and/or phrase(s) “agreements.” BangBros
               28 further objects to this Request on the grounds that it is overly broad, unduly

                                                                 -8-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 022
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 25 of 47 Page ID
                                           #:1205




                 1 burdensome, and seeks information that is not relevant to the subject matter of this
                 2 action nor proportional to the needs of the case in light of the factors set forth in
                 3 Fed. R. Civ. P. 26(b)(1). BangBros further objects to this Request on the grounds
                 4 that it does not specify a limited time period to which the request applies, and
                 5 BangBros objects to the extent this Request seeks information outside any period
                 6 relevant to any party’s claim or defense. BangBros further objects to this Request to
                 7 the extent that it seeks production of documents and things that are protected by the
                 8 attorney-client privilege, attorney work product immunity, or other privilege,
                 9 immunity, or protection afforded by law.
               10          Subject to and without waiving the foregoing objections and General
               11 Objections above, BangBros will produce responsive, relevant, and non-privileged
               12 documents that are within their possession, custody, or control sufficient to show
               13 agreements between BangBros on CrakRevenue. BangBros reserves the right to
               14 supplement, amend, or revise their response to this Request as appropriate once a
               15 protective order is entered and BangBros’ other objections are resolved.
               16
               17 REQUEST FOR PRODUCTION NO. 5:
               18          All communications between BangBros and any person acting or purporting
               19 to act on behalf of Thothub.
               20
               21 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
               22          BangBros incorporates each of its General Objections by reference.
               23 BangBros further object to this Request on the basis that it is vague and ambiguous,
               24 particularly with respect to the term(s) and/or phrase(s) “Thothub,” “person,” and
               25 “purporting to act on behalf of.” BangBros lacks the ability to determine whether
               26 any person was “acting … on behalf of Thothub,” and on that basis further objects
               27 that this request is vague and ambiguous, and overbroad and unduly burdensome.
               28 BangBros further objects to this Request on the grounds that it is overly broad,

                                                                 -9-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 023
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 26 of 47 Page ID
                                           #:1206




                 1 unduly burdensome, and seeks information that is not relevant to the subject matter
                 2 of this action nor proportional to the needs of the case in light of the factors set forth
                 3 in Fed. R. Civ. P. 26(b)(1), particularly to the extent that it does not describe with
                 4 reasonable particularity the relevant items to be produced. BangBros further objects
                 5 to this Request on the grounds that it does not specify a limited time period to which
                 6 the request applies, and BangBros objects to the extent this Request seeks
                 7 information outside any period relevant to any party’s claim or defense. BangBros
                 8 further objects to this Request to the extent that it seeks production of documents
                 9 and things that are protected by the attorney-client privilege, attorney work product
               10 immunity, or other privilege, immunity, or protection afforded by law. BangBros
               11 further objects to this Request to the extent it seeks information or documents that
               12 are in the possession, custody, or control of third parties.
               13          BangBros will agree to meet and confer regarding this Request in order to
               14 reach agreement on a more narrow and/or clarified request. BangBros reserves the
               15 right to supplement, amend, or revise its response to this Request as appropriate
               16 once a protective order is entered and BangBros’ objections are resolved.
               17
               18 REQUEST FOR PRODUCTION NO. 6:
               19          Records sufficient to identify any revenue BangBros has made related to its
               20 advertisements on Thothub.
               21
               22 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
               23          BangBros incorporates each of its General Objections by reference.
               24 BangBros further object to this Request on the basis that it is vague and ambiguous,
               25 particularly with respect to the term(s) and/or phrase(s) “revenue,”
               26 “advertisements,” and “Thothub.” BangBros further objects to this Request on the
               27 grounds that it is overly broad, unduly burdensome, and seeks information that is
               28 not relevant to the subject matter of this action nor proportional to the needs of the

                                                                -10-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 024
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 27 of 47 Page ID
                                           #:1207




                 1 case in light of the factors set forth in Fed. R. Civ. P. 26(b)(1). BangBros further
                 2 objects to this Request on the grounds that it does not specify a limited time period
                 3 to which the request applies, and BangBros objects to the extent this Request seeks
                 4 information outside any period relevant to any party’s claim or defense. BangBros
                 5 further objects to this Request to the extent that it seeks production of documents
                 6 and things that are protected by the attorney-client privilege, attorney work product
                 7 immunity, or other privilege, immunity, or protection afforded by law.
                 8        Subject to and without waiving the foregoing objections and General
                 9 Objections above, BangBros will produce responsive, relevant, and non-privileged
               10 documents that are within their possession, custody, or control sufficient to show
               11 revenue BangBros has made related to its advertisements on Thothub. BangBros
               12 reserves the right to supplement, amend, or revise their response to this Request as
               13 appropriate once a protective order is entered and BangBros’ other objections are
               14 resolved.
               15
               16 REQUEST FOR PRODUCTION NO. 7:
               17         All records reflecting any Commissions paid directly or indirectly to the
               18 operators or purported operators of Thothub.
               19
               20 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
               21         BangBros incorporates each of its General Objections by reference.
               22 BangBros further object to this Request on the basis that it is vague and ambiguous,
               23 particularly with respect to the term(s) and/or phrase(s) “Thothub.” Pursuant to its
               24 objections, BangBros interprets the term “Thothub” to refer to the thothub.tv
               25 website. BangBros further objects that the undefined term “operators or purported
               26 operators of Thothub” is vague and ambiguous, and overbroad and unduly
               27 burdensome. BangBros further objects that the term “agreements” is vague and
               28 ambiguous, and overbroad and unduly burdensome. BangBros further objects to this

                                                                -11-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 025
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 28 of 47 Page ID
                                           #:1208




                 1 Request on the grounds that it is overly broad, unduly burdensome, and seeks
                 2 information that is not relevant to the subject matter of this action nor proportional
                 3 to the needs of the case in light of the factors set forth in Fed. R. Civ. P. 26(b)(1).
                 4 BangBros further objects to this Request on the grounds that it does not specify a
                 5 limited time period to which the request applies, and BangBros objects to the extent
                 6 this Request seeks information outside any period relevant to any party’s claim or
                 7 defense. BangBros further objects to this Request to the extent that it seeks
                 8 production of documents and things that are protected by the attorney-client
                 9 privilege, attorney work product immunity, or other privilege, immunity, or
               10 protection afforded by law.
               11          Subject to and without waiving the foregoing objections and General
               12 Objections above, BangBros will produce responsive, relevant, and non-privileged
               13 documents that are within their possession, custody, or control sufficient to show
               14 Commissions paid directly or indirectly to the operators or purported operators of
               15 Thothub. BangBros reserves the right to supplement, amend, or revise their
               16 response to this Request as appropriate once a protective order is entered and
               17 BangBros’ other objections are resolved.
               18
               19 REQUEST FOR PRODUCTION NO. 8:
               20          All documents containing any identifying information, including name, date
               21 of birth, social security number, credit card numbers, email addresses, physical
               22 addresses, IP addresses, bank accounts, credit cards, or other information related to
               23 the identity of any person acting or purporting to act on behalf of Thothub.
               24
               25 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
               26          BangBros incorporates each of its General Objections by reference.
               27 BangBros further object to this Request on the basis that it is vague and ambiguous,
               28 particularly with respect to the term(s) and/or phrase(s) “Thothub.” BangBros

                                                                -12-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 026
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 29 of 47 Page ID
                                           #:1209




                 1 further objects to this request as vague and ambiguous, as overbroad and unduly
                 2 burdensome, as not proportional to the needs of this case in light of the factors set
                 3 forth in Fed. R. Civ. P. 26(b)(1), and as outside the scope of permissible discovery
                 4 because it lacks relevance to any claim or defense currently at issue in this case.
                 5 BangBros further objects to this request to the extent it seeks information or
                 6 documents that are in the possession, custody or control of third parties. BangBros
                 7 further objects to the extent that this request purports to require BangBros to
                 8 disclose information that infringes on any individual’s right of privacy or that
                 9 BangBros is not permitted to produce under applicable law, whether under the
               10 United States or any state constitution, federal or state statute, regulation, or
               11 common law, treaty or international law, the positive law or common law of any
               12 applicable jurisdiction, or any binding agreement of any kind, including any terms
               13 of user, terms of service, contract, license, policy, or otherwise. BangBros further
               14 objects to this request because it is not reasonably limited as to time, and to the
               15 extent it seeks information outside any period relevant to any party's claim or
               16 defense. BangBros further objects to this Request to the extent that it seeks
               17 production of documents and things that are protected by the attorney-client
               18 privilege, attorney work product immunity, or other privilege, immunity, or
               19 protection afforded by law.
               20         Subject to and without waiving the foregoing objections and General
               21 Objections above, Multi Media will produce responsive, relevant, and non-
               22 privileged documents that are within its possession, custody, or control sufficient to
               23 show documents containing information related to the identity of any person acting
               24 or purporting to act on behalf of Thothub. Multi Media reserves the right to
               25 supplement, amend, or revise its response to this Request as appropriate once a
               26 protective order is entered and Multi Media’s other objections are resolved.
               27
               28

                                                                -13-                          Case No. 2:20-cv-06979
06917-00008/12427892.2    DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                           APP. 027
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 30 of 47 Page ID
                                           #:1210




                 1
                 2
                 3
                 4 DATED: November 16, 2020               QUINN EMANUEL URQUHART &
                                                          SULLIVAN, LLP
                 5
                 6
                 7
                 8
                 9                                        By
                                                            QUINN EMANUEL URQUHART &
               10                                           SULLIVAN, LLP
               11                                           Michael T. Zeller (Bar No. 196417)
                                                            michaelzeller@quinnemanuel.com
               12                                           865 South Figueroa Street, 10th Floor
                                                            Los Angeles, California 90017-2543
               13                                           Telephone: (213) 443-3000
               14                                           Facsimile: (213) 443-3100

               15
                                                              Attorney for Defendants Multi Media, LLC
               16
                                                              and Sonesta Technologies, Inc. (f/k/a
               17                                             BangBros.com Inc.)
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                               -14-                          Case No. 2:20-cv-06979
06917-00008/12427892.2   DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                          APP. 028
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 31 of 47 Page ID
                                           #:1211




                 1
                 2
                 3
                 4                            CERTIFICATE OF SERVICE
                 5        The undersigned hereby certifies that, on November 16, 2020, the foregoing
                 6 document was served on Plaintiffs’ counsel of record by email.
                 7
                 8                                                  /s/ Michael Deamer
                 9                                             Michael Deamer

               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                               -15-                          Case No. 2:20-cv-06979
06917-00008/12427892.2   DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                                                                          APP. 029
Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 32 of 47 Page ID
                                  #:1212




                               Exhibit C
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 33 of 47 Page ID
                                           #:1213




                 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                    Michael T. Zeller (Bar No. 196417)
                 2  michaelzeller@quinnemanuel.com
                 3  865  South Figueroa Street, 10th Floor
                   Los Angeles, California 90017-2543
                 4 Telephone: (213) 443-3000
                   Facsimile: (213) 443-3100
                 5
                 6 Attorney for Defendants
                   Multi Media, LLC and Sonesta Technologies, Inc.
                 7 (f/k/a BangBros.com Inc.)
                 8
                 9
                                         UNITED STATES DISTRICT COURT
               10
                                        CENTRAL DISTRICT OF CALIFORNIA
               11
                  DENIECE WAIDHOFER, an                        Case No. 2:20-cv-06979
               12 individual; MARGARET MCGEHEE,
                  an individual; and RYUU LAVITZ,
               13 LLC, a Massachusetts limited liability       DEFENDANT MULTI MEDIA
                  company;                                     LLC’S OBJECTIONS AND
               14                                              RESPONSES TO PLAINTIFFS’
                               Plaintiffs,                     FIRST SET OF REQUESTS FOR
               15                                              PRODUCTION (NOS. 1-15)
                         vs.
               16
                  CLOUDFLARE, INC., a Delaware
               17 corporation; BANGBROS.COM, INC.,
                  a Florida corporation; SONESTA
               18 TECHNOLOGIES, INC., a Florida
                  corporation; MULTI MEDIA LLC, a
               19 California limited liability company;
                  CRAKMEDIA INC., a Canadian
               20 corporation; and JOHN DOES 1-21, as-
                  yet unidentified individuals,
               21
                                Defendants.
               22
               23
               24
               25
               26
               27
               28
                                                           -1-                        Case No. 2:20-cv-06979
06917-00008/12427902.2     DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION

                                                                                                    APP. 030
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 34 of 47 Page ID
                                           #:1214




                 1                           PRELIMINARY STATEMENT
                 2        Pursuant to Federal Rules of Civil Procedure (“FRCP”) 26 and 34, Defendant
                 3 Multi Media LLC (“Multi Media”) hereby provides its responses to the First Set of
                 4 Requests for Production served by Plaintiff Deniece Waidhofer (“Plaintiff”).
                 5 Multi Media has not completed its investigation of the facts related to this case,
                 6 discovery, or its preparation for trial. Accordingly, the following responses are
                 7 based solely upon the information presently available to and specifically known to
                 8 Multi Media. Multi Media expects that further discovery, independent investigation,
                 9 legal research, and analysis may supply additional facts and/or establish new factual
               10 conclusions and legal contentions, all of which may lead to the discovery of
               11 additional information, thereby resulting in additions to, changes in, and variations
               12 from these responses. Multi Media responds without prejudice to its right and
               13 obligation to supplement its responses hereto. Multi Media objects to each request
               14 to the extent that it seeks information protected by the attorney-client privilege, the
               15 work product doctrine and/or any other applicable privilege. Multi Media will not
               16 disclose such information. Any inadvertent disclosure of such information shall not
               17 be deemed a waiver of the attorney-client privilege, the attorney work product
               18 doctrine, or any other applicable privilege or immunity recognized by statute or case
               19 law.
               20                               GENERAL OBJECTIONS
               21         1.     Multi Media objects to the Requests, and Plaintiff’s Definitions and
               22 Instructions that accompany them, to the extent that they seek to impose obligations
               23 and demands on Multi Media greater or more extensive than those required by the
               24 Federal Rules of Civil Procedure, the Local Rules of the United States District Court
               25 for the Central District of California, this Court’s orders and instructions, or any
               26 other applicable authority. Multi Media will respond as and to the extent required
               27 by such Rules and orders.
               28

                                                            -2-                        Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                       APP. 031
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 35 of 47 Page ID
                                           #:1215




                 1        2.     Multi Media objects to the Requests, and the Definitions and
                 2 Instructions that accompany them, to the extent that they seek information,
                 3 documents, or things protected by the attorney-client privilege, attorney work
                 4 product immunity, or other privilege or immunity, including the common interest
                 5 doctrine. Such information, documents, or things will not be provided in response
                 6 to the Requests, and any inadvertent disclosure thereof shall not be deemed a waiver
                 7 of any privilege with respect to such information or of any work product doctrine
                 8 protections which may attach thereto.
                 9        3.     Multi Media objects to the time periods specified in the Requests, on
               10 the grounds that they are arbitrary, overly broad, unduly burdensome and are not
               11 proportional to the needs of the case, considering Plaintiff’s positions taken in this
               12 case and the factors provided by Fed. R. Civ. P. 26(b)(1), or are otherwise beyond
               13 the scope of permissible discovery.
               14         4.     Multi Media further objects to Plaintiff’s Definitions to the extent they
               15 purport to define terms not used in any of Plaintiff’s requests. Multi Media reserves
               16 the right to specifically object to any term defined in Plaintiff’s definitions that is
               17 used in a later discovery request.
               18         5.     Multi Media’s decision to produce any requested document,
               19 notwithstanding the objectionable nature of any of the Requests themselves, is not:
               20 (a) a concession that the documents are relevant to this proceeding; (b) a waiver of
               21 Multi Media’s objections applicable to each Request or the objections asserted in
               22 response to specific Requests; or (c) an agreement that requests for similar
               23 documents or information will be treated in a similar manner.
               24         6.     Multi Media reserves the right to assert additional objections to these
               25 Requests as appropriate and to modify, supplement, or otherwise change or amend
               26 its objections and responses as new information is obtained, as legal determinations
               27 are made by the Court, or because the matter is pending further investigation and
               28

                                                            -3-                        Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                      APP. 032
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 36 of 47 Page ID
                                           #:1216




                 1 discovery. The information contained in Multi Media’s responses and objections is
                 2 also subject to correction for omissions or errors.
                 3        7.     Multi Media’s responses to the Requests are without waiver or
                 4 limitation of its right to object to the use any documents that Multi Media produces
                 5 on grounds of competency, relevancy, materiality, privilege, admissibility as
                 6 evidence for any purpose, or any other ground, in any subsequent proceeding or
                 7 hearing in, or the trial of, this or any other action. Each response is without
                 8 prejudice to, or waiver of, any objection Multi Media may make to any future use of
                 9 such documents. Multi Media likewise reserves the right to object to other
               10 discovery requests involving or relating to the subject matter of any documents
               11 produced in response to these Requests.
               12         8.     Multi Media objects to the Requests, and Plaintiff’s Definitions and
               13 Instructions that accompany them, to the extent that they are vague, ambiguous,
               14 unintelligible, overly broad, unduly burdensome, and seek information that is not
               15 relevant to the subject matter of this action nor proportional to the needs of the case.
               16 Where a term is vague or ambiguous, Multi Media will respond based on its
               17 understanding of the term.
               18         9.     Multi Media objects to the Requests, and Plaintiff’s Definitions and
               19 Instructions that accompany them, to the extent that they are not reasonably limited
               20 in time or geographic scope.
               21         10.    Multi Media objects to the Requests, and Plaintiff’s Definitions and
               22 Instructions that accompany them, to the extent they seek information available
               23 through public sources or in the possession, custody, or control of Plaintiff.
               24         11.    Multi Media objects to the definitions of “Person” and “Persons” as
               25 vague and ambiguous, overbroad, and unduly burdensome, to the extent they
               26 purport to include a Person’s “agents, representatives, employees, officers and
               27 directors and anyone else acting on its, his or her behalf, pursuant to its, his or her
               28 authority or subject to its, his or her control.” Multi Media will give the term

                                                            -4-                        Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                      APP. 033
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 37 of 47 Page ID
                                           #:1217




                 1 “Person” its ordinary legal meaning, consistent with and in compliance with Multi
                 2 Media’s obligations under the Federal Rules of Civil Procedure.
                 3        12.    Multi Media objects to the definition of “Thothub” as vague and
                 4 ambiguous, and overbroad and unduly burdensome, in particular as to the undefined
                 5 compound term “its related forums, URLs, and web domains.” Multi Media will
                 6 interpret the term “Thouthub” to mean the Thothub.tv website.
                 7        13.    Multi Media objects to the definition of “Document” or “Documents”
                 8 to the extent they exceed the definition and usage of the term “documents” in
                 9 Federal Rule of Civil Procedure 34, which draws a distinction between the terms
               10 “documents” and “electronically stored information.” Multi Media will interpret the
               11 terms “documents” and “document” as they are defined by Federal Rule of Civil
               12 Procedure 34.
               13         14.    Multi Media objects to the definition of “Communication” or
               14 “Communications” as overbroad and unduly burdensome, including to the extent it
               15 exceeds the definition and usage of the term “documents” in Federal Rule of Civil
               16 Procedure 34, and including to the extent it purports to cover documents or
               17 information in the possession, custody or control of third parties or that is publicly
               18 available or otherwise equally available to Plaintiff, and in particular to the extent it
               19 purports to include “statements, media releases, magazine and newspaper articles,
               20 and video and audio transmissions.”
               21                                       RESPONSES
               22 REQUEST FOR PRODUCTION NO. 1:
               23         All documents, communications, and things containing the term “Thothub” or
               24 “Thot hub” or “Thothub.tv”.
               25
               26 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
               27         Multi Media incorporates each of its General Objections by reference. Multi
               28 Media further objects to this Request on the basis that it is vague and ambiguous,

                                                            -5-                        Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                      APP. 034
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 38 of 47 Page ID
                                           #:1218




                 1 particularly with respect to the term(s) and/or phrase(s) “Thothub” because it is
                 2 inconsistent with the way it is defined in Plaintiff’s definitions. Multi Media further
                 3 objects to this Request on the grounds that it is overly broad, unduly burdensome,
                 4 and seeks information that is not relevant to the subject matter of this action nor
                 5 proportional to the needs of the case in light of the factors set forth in Fed. R. Civ. P.
                 6 26(b)(1), including to the extent that it does not describe with reasonable
                 7 particularity the relevant items to be produced, nor does it specify a limited time
                 8 period to which the request applies. Multi Media further objects to the extent this
                 9 Request seeks information outside any period relevant to any party’s claim or
               10 defense. Multi Media further objects to this Request to the extent that it seeks
               11 production of documents and things that are protected by the attorney-client
               12 privilege, attorney work product immunity, or other privilege, immunity, or
               13 protection afforded by law.
               14          Subject to and without waiving the foregoing objections and General
               15 Objections above, Multi Media will produce any responsive, relevant, and non-
               16 privileged documents that are within its possession, custody, or control and that are
               17 located after a reasonable search. Multi Media reserves the right to supplement,
               18 amend, or revise its response to this Request, including upon further investigation.
               19
               20 REQUEST FOR PRODUCTION NO. 2:
               21          All documents, communications, and things relating to the terms and
               22 conditions of any agreement to advertise Chaturbate on Thothub.
               23
               24 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
               25          Multi Media incorporates each of its General Objections by reference. Multi
               26 Media further objects to this Request on the basis that it is vague and ambiguous,
               27 particularly with respect to the term(s) and/or phrase(s) “Thothub” and “agreement.”
               28 Multi Media further objects to this Request on the grounds that it is overly broad,

                                                            -6-                        Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                       APP. 035
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 39 of 47 Page ID
                                           #:1219




                 1 unduly burdensome, and seeks information that is not relevant to the subject matter
                 2 of this action nor proportional to the needs of the case in light of the factors set forth
                 3 in Fed. R. Civ. P. 26(b)(1), particularly to the extent that it does not describe with
                 4 reasonable particularity the relevant items to be produced. Multi Media further
                 5 objects to this Request on the grounds that it does not specify a limited time period
                 6 to which the request applies, and Multi Media objects to the extent this Request
                 7 seeks information outside any period relevant to any party’s claim or defense. Multi
                 8 Media further objects to this Request to the extent that it seeks production of
                 9 documents and things that are protected by the attorney-client privilege, attorney
               10 work product immunity, or other privilege, immunity, or protection afforded by law.
               11 Multi Media further objects to this Request to the extent it seeks information or
               12 documents that are in the possession, custody, or control of third parties.
               13          Subject to and without waiving the foregoing objections and General
               14 Objections above, Multi Media will produce any responsive, relevant, and non-
               15 privileged documents that are within its possession, custody, or control relating to
               16 the terms and conditions of any agreement to advertise Chaturbate on Thothub.
               17 Multi Media reserves the right to supplement, amend, or revise its response to this
               18 Request, including upon further investigation.
               19
               20 REQUEST FOR PRODUCTION NO. 3:
               21          All communications between Chaturbate and CrakRevenue.
               22
               23 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
               24          Multi Media incorporates each of its General Objections by reference. Multi
               25 Media further objects to this Request on the basis that it is vague and ambiguous,
               26 particularly with respect to the term(s) and/or phrase(s) “Chaturbate.” Multi Media
               27 further objects to this Request on the grounds that it is overly broad, unduly
               28 burdensome, and seeks information that is not relevant to the subject matter of this

                                                            -7-                        Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                       APP. 036
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 40 of 47 Page ID
                                           #:1220




                 1 action nor proportional to the needs of the case in light of the factors set forth in
                 2 Fed. R. Civ. P. 26(b)(1), particularly to the extent that it does not describe with
                 3 reasonable particularity the relevant items to be produced. Multi Media further
                 4 objects to this Request on the grounds that it does not specify a limited time period
                 5 to which the request applies, and Multi Media objects to the extent this Request
                 6 seeks information outside any period relevant to any party’s claim or defense. Multi
                 7 Media further objects to this Request to the extent that it seeks production of
                 8 documents and things that are protected by the attorney-client privilege, attorney
                 9 work product immunity, or other privilege, immunity, or protection afforded by law.
               10          Subject to and without waiving the foregoing objections and General
               11 Objections above, Multi Media is willing to meet and confer regarding this Request
               12 in order to reach an agreement on a more narrow and/or clarified request. Multi
               13 Media reserves the right to supplement, amend, or revise its response to this Request
               14 as appropriate once a protective order is entered and Multi Media’s objections are
               15 resolved.
               16
               17 REQUEST FOR PRODUCTION NO. 4:
               18          All agreements between Chaturbate and CrakRevenue.
               19
               20 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
               21          Multi Media incorporates each of its General Objections by reference. Multi
               22 Media further objects to this Request on the basis that it is vague and ambiguous,
               23 particularly with respect to the term(s) and/or phrase(s) “agreements.” Multi Media
               24 further objects to this Request on the grounds that it is overly broad, unduly
               25 burdensome, and seeks information that is not relevant to the subject matter of this
               26 action nor proportional to the needs of the case in light of the factors set forth in
               27 Fed. R. Civ. P. 26(b)(1). Multi Media further objects to this Request on the grounds
               28 that it does not specify a limited time period to which the request applies, and Multi

                                                            -8-                        Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                         APP. 037
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 41 of 47 Page ID
                                           #:1221




                 1 Media objects to the extent this Request seeks information outside any period
                 2 relevant to any party’s claim or defense. Multi Media further objects to this Request
                 3 to the extent that it seeks production of documents and things that are protected by
                 4 the attorney-client privilege, attorney work product immunity, or other privilege,
                 5 immunity, or protection afforded by law.
                 6        Subject to and without waiving the foregoing objections and General
                 7 Objections above, Multi Media is willing to meet and confer regarding this Request
                 8 in order to reach an agreement on a more narrow and/or clarified request. Multi
                 9 Media reserves the right to supplement, amend, or revise its response to this Request
               10 as appropriate once a protective order is entered and Multi Media’s other objections
               11 are resolved.
               12
               13 REQUEST FOR PRODUCTION NO. 5:
               14         All communications between Chaturbate and any person acting or purporting
               15 to act on behalf of Thothub.
               16
               17 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
               18         Multi Media incorporates each of its General Objections by reference. Multi
               19 Media further objects to this Request on the basis that it is vague and ambiguous,
               20 particularly with respect to the term(s) and/or phrase(s) “Thothub,” “person,” and
               21 “purporting to act on behalf of.” Multi Media lacks the ability to determine whether
               22 any person was “acting … on behalf of Thothub,” and on that basis further objects
               23 that this request is vague and ambiguous, and overbroad and unduly burdensome.
               24 Multi Media further objects to this Request on the grounds that it is overly broad,
               25 unduly burdensome, and seeks information that is not relevant to the subject matter
               26 of this action nor proportional to the needs of the case in light of the factors set forth
               27 in Fed. R. Civ. P. 26(b)(1), particularly to the extent that it does not describe with
               28 reasonable particularity the relevant items to be produced. Multi Media further

                                                            -9-                        Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                      APP. 038
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 42 of 47 Page ID
                                           #:1222




                 1 objects to this Request on the grounds that it does not specify a limited time period
                 2 to which the request applies, and Multi Media objects to the extent this Request
                 3 seeks information outside any period relevant to any party’s claim or defense. Multi
                 4 Media further objects to this Request to the extent that it seeks production of
                 5 documents and things that are protected by the attorney-client privilege, attorney
                 6 work product immunity, or other privilege, immunity, or protection afforded by law.
                 7 Multi Media further objects to this Request to the extent it seeks information or
                 8 documents that are in the possession, custody, or control of third parties.
                 9        Subject to and without waiving the foregoing objections and General
               10 Objections above, Multi Media is willing to meet and confer regarding this Request
               11 in order to reach agreement on a more narrow and/or clarified request. Multi Media
               12 reserves the right to supplement, amend, or revise its response to this Request as
               13 appropriate once a protective order is entered and Multi Media’s objections are
               14 resolved.
               15
               16 REQUEST FOR PRODUCTION NO. 6:
               17         Records sufficient to identify any revenue Chaturbate has made related to its
               18 advertisements on Thothub.
               19
               20 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
               21         Multi Media incorporates each of its General Objections by reference. Multi
               22 Media further objects to this Request on the basis that it is vague and ambiguous,
               23 particularly with respect to the term(s) and/or phrase(s) “revenue,”
               24 “advertisements,” and “Thothub.” Multi Media further objects to this Request on
               25 the grounds that it is overly broad, unduly burdensome, and seeks information that is
               26 not relevant to the subject matter of this action nor proportional to the needs of the
               27 case in light of the factors set forth in Fed. R. Civ. P. 26(b)(1). Multi Media further
               28 objects to this Request on the grounds that it does not specify a limited time period

                                                            -10-                       Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                     APP. 039
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 43 of 47 Page ID
                                           #:1223




                 1 to which the request applies, and Multi Media objects to the extent this Request
                 2 seeks information outside any period relevant to any party’s claim or defense. Multi
                 3 Media further objects to this Request to the extent that it seeks production of
                 4 documents and things that are protected by the attorney-client privilege, attorney
                 5 work product immunity, or other privilege, immunity, or protection afforded by law.
                 6        Subject to and without waiving the foregoing objections and General
                 7 Objections above, Multi Media will produce responsive, relevant, and non-
                 8 privileged documents that are within their possession, custody, or control. Multi
                 9 Media reserves the right to supplement, amend, or revise its response to this Request
               10 as appropriate once a protective order is entered and Multi Media’s other objections
               11 are resolved.
               12
               13 REQUEST FOR PRODUCTION NO. 7:
               14         All records reflecting any Commissions paid directly or indirectly to the
               15 operators or purported operators of Thothub.
               16
               17 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
               18         Multi Media incorporates each of its General Objections by reference. Multi
               19 Media further object to this Request on the basis that it is vague and ambiguous,
               20 particularly with respect to the term(s) and/or phrase(s) “Thothub.” Pursuant to its
               21 objections, Multi Media interprets the term “Thothub” to refer to the thothub.tv
               22 website. Multi Media further objects that the undefined term “operators or purported
               23 operators of Thothub” is vague and ambiguous, and overbroad and unduly
               24 burdensome. Multi Media further objects that the term “agreements” is vague and
               25 ambiguous, and overbroad and unduly burdensome. Multi Media further objects to
               26 this Request on the grounds that it is overly broad, unduly burdensome, and seeks
               27 information that is not relevant to the subject matter of this action nor proportional
               28 to the needs of the case in light of the factors set forth in Fed. R. Civ. P. 26(b)(1).

                                                            -11-                       Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                      APP. 040
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 44 of 47 Page ID
                                           #:1224




                 1 Multi Media further objects to this Request on the grounds that it does not specify a
                 2 limited time period to which the request applies, and Multi Media objects to the
                 3 extent this Request seeks information outside any period relevant to any party’s
                 4 claim or defense. Multi Media further objects to this Request to the extent that it
                 5 seeks production of documents and things that are protected by the attorney-client
                 6 privilege, attorney work product immunity, or other privilege, immunity, or
                 7 protection afforded by law.
                 8        Subject to and without waiving the foregoing objections and General
                 9 Objections above, Multi Media will produce responsive, relevant, and non-
               10 privileged documents that are within its possession, custody, or control sufficient to
               11 show Commissions paid directly or indirectly to the operators or purported operators
               12 of Thothub. Multi Media reserves the right to supplement, amend, or revise its
               13 response to this Request as appropriate once a protective order is entered and Multi
               14 Media’s other objections are resolved.
               15
               16 REQUEST FOR PRODUCTION NO. 8:
               17         All documents containing any identifying information, including name, date
               18 of birth, social security number, credit card numbers, email addresses, physical
               19 addresses, IP addresses, bank accounts, credit cards, or other information related to
               20 the identity of any person acting or purporting to act on behalf of Thothub.
               21
               22 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
               23         Multi Media incorporates each of its General Objections by reference. Multi
               24 Media further objects to this Request on the basis that it is vague and ambiguous,
               25 particularly with respect to the term(s) and/or phrase(s) “Thothub.” Multi Media
               26 further objects to this request as vague and ambiguous, as overbroad and unduly
               27 burdensome, as not proportional to the needs of this case in light of the factors set
               28 forth in Fed. R. Civ. P. 26(b)(1), and as outside the scope of permissible discovery

                                                            -12-                       Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                     APP. 041
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 45 of 47 Page ID
                                           #:1225




                 1 because it lacks relevance to any claim or defense currently at issue in this case.
                 2 Multi Media further objects to this request to the extent it seeks information or
                 3 documents that are in the possession, custody or control of third parties. Multi
                 4 Media further objects to the extent that this request purports to require Multi Media
                 5 to disclose information that infringes on any individual’s right of privacy or that
                 6 Multi Media is not permitted to produce under applicable law, whether under the
                 7 United States or any state constitution, federal or state statute, regulation, or
                 8 common law, treaty or international law, the positive law or common law of any
                 9 applicable jurisdiction, or any binding agreement of any kind, including any terms
               10 of user, terms of service, contract, license, policy, or otherwise. Multi Media further
               11 objects to this Request because it is not reasonably limited as to time, and to the
               12 extent it seeks information outside any period relevant to any party's claim or
               13 defense. Multi Media further objects to this Request to the extent that it seeks
               14 production of documents and things that are protected by the attorney-client
               15 privilege, attorney work product immunity, or other privilege, immunity, or
               16 protection afforded by law.
               17          Subject to and without waiving the foregoing objections and General
               18 Objections above, Multi Media will produce responsive, relevant, and non-
               19 privileged documents that are within its possession, custody, or control sufficient to
               20 show documents containing information related to the identity of any person acting
               21 or purporting to act on behalf of Thothub. Multi Media reserves the right to
               22 supplement, amend, or revise its response to this Request as appropriate once a
               23 protective order is entered and Multi Media’s other objections are resolved.
               24
               25
               26
               27
               28

                                                            -13-                       Case No. 2:20-cv-06979
06917-00008/12427902.2      DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                       APP. 042
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 46 of 47 Page ID
                                           #:1226




                 1
                 2 DATED: November 16, 2020           QUINN EMANUEL URQUHART &
                                                      SULLIVAN, LLP
                 3
                 4
                 5
                 6
                 7                                    By
                                                        QUINN EMANUEL URQUHART &
                 8                                      SULLIVAN, LLP
                 9                                      Michael T. Zeller (Bar No. 196417)
                                                        michaelzeller@quinnemanuel.com
               10                                       865 South Figueroa Street, 10th Floor
                                                        Los Angeles, California 90017-2543
               11                                       Telephone: (213) 443-3000
               12                                       Facsimile: (213) 443-3100

               13
                                                         Attorney for Defendants Multi Media LLC
               14
                                                         and Sonesta Technologies, Inc. (f/k/a
               15                                        BangBros.com Inc.)
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                         -14-                       Case No. 2:20-cv-06979
06917-00008/12427902.2   DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                  APP. 043
         Case 2:20-cv-06979-FMO-AS Document 110-2 Filed 01/21/21 Page 47 of 47 Page ID
                                           #:1227




                 1
                 2                           CERTIFICATE OF SERVICE
                 3        The undersigned hereby certifies that, on November 16, 2020, the foregoing
                 4 document was served on Plaintiffs’ counsel of record by email.
                 5
                 6                                                /s/ Michael Deamer
                 7                                           Michael Deamer

                 8
                 9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                           -15-                       Case No. 2:20-cv-06979
06917-00008/12427902.2     DEFENDANT MULTI MEDIA LLC’S RESPONSES TO PLAINTIFF’S REQUESTS FOR PRODUCTION
                                                                                                    APP. 044
